Order, Appellate Term of the Supreme Court, First Department, dated October 11, 1974,. affirming an order of Civil Court, New York County, entered December 21, 1973, which denied defendant Republic Insurance Co.’s motion to dismiss the complaint and set down for hearing the issues of said defendant’s waiver and estoppel as to the defense of Statute of Limitations, unanimously affirmed. Plaintiff-respondent shall recover of defendant-appellant $60 costs and disbursements of this appeal. Under the circumstances herein, the denial of the defendant insurance company’s motion to dismiss because the notice of trial was filed 47 days after the 45-day notice was served, did not constitute an abuse of discretion. There appears to be merit in plaintiff’s action and as aptly observed by the Appellate Term: "If plaintiff’s affidavits are true, the record is persuasive that she was indeed lulled by defendant into a sense of false security with respect to the institution of the suit. Hence, Special Term properly directed that this issue be tried.” Concur—Markewich, J. P., Murphy, Lupiano, Tilzer and Lane, JJ.